Citation Nr: 0612360	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for breathing problems 
due to an upper respiratory condition, to include as 
secondary to service-connected shrapnel wound of the right 
upper chest.

2. Entitlement to an increased (compensable) rating for 
residuals of shrapnel wound of the right upper chest with 
retained foreign body and scars on lung.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1973. He served in Vietnam and received the Purple 
Heart Medal for injuries sustained in combat.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO).

In January 2005, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that additional procedural 
and evidentiary development could be accomplished.  This was 
done as to the service connection issue.  In November 2005, 
the AMC issued a supplemental statement of the case (SSOC) as 
to that issue.    
The veteran's claims folder has been returned to the Board.

The increased rating issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic obstructive 
pulmonary disease with interstitial changes.  

2.  The veteran has been granted service connection for 
shrapnel wound of the right upper chest.

3.  The medical evidence of record does not indicate that the 
veteran's current pulmonary/respiratory disability is related 
to his military service or to the service-connected shrapnel 
wound of the right upper chest.



CONCLUSIONS OF LAW

1.  A pulmonary/respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  A pulmonary/respiratory disability is not due to or the 
result of a service-connected disability.  38 C.F.R. §  3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection for breathing problems 
due to an upper respiratory condition, to include as 
secondary to service-connected shrapnel wound of the right 
upper chest.

The veteran is seeking entitlement to service connection for 
breathing problems, which he alternatively contends are 
related to episodes of upper respiratory infections in 
service, or are caused by his service-connected shrapnel 
wound of the right upper chest.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to an analysis of the issue. Although 
all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusion.

The Veterans Claims Assistance Act

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, (VCAA). The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. See 38 U.S.C.A. §§ 5103, 
5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005). The Board observes that the 
veteran was notified by the January 2004 statement of the 
case (SOC) of the pertinent law and regulations (to include 
on a secondary basis), of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  The Board's January 
2005 remand further served to inform the veteran as to what 
was required to establish his claim.

More significantly, a letter was sent to the veteran in 
February 2005 by the AMC which was specifically intended to 
address the requirements of the VCAA. That letter notified 
him specifically of the additional evidence that was needed 
in his case.  In particular, the letter notified the veteran 
that an additional opinion would be provided by the VA 
physician who examined him in November 2003.  [This was 
accomplished, and the VA examiner's February 2005 opinion 
will be discussed in some detail below.]

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the February 
2005VCAA letter, the AMC informed the veteran that VA would 
records from any Federal agency.  The letter also stated that 
a VA examination had been requested in regards to his claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005). The February 2005 VCAA letter informed 
the veteran that VA would attempt to get records not held by 
any federal agency.  The letter explained to the veteran that 
it was still his responsibility to support his claim, and 
that if he wished for VA to request private records on his 
behalf he must give enough information about them so that 
they could be requested from the person or agency who has 
them.  See the February 1, 2005 VCAA letter, page 4. 

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The February 2005 letter stated, twice: 
"If there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  See the 
February 1, 2005 VCAA letter, pages 1 and 2.  This complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that the February 2005 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the Court 
appeared to indicate that VCAA notice must be furnished prior 
to the initial adjudication of a claim for VA benefits.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in June 2002, and full VCAA notice was not furnished 
until February 2005.  However, the Board finds that there is 
no prejudice to the veteran stemming from such timing. The 
veteran's claim was readjudicated in a November 2005 
supplemental statement of the case, subsequent to the AMC 
furnishing of VCAA notice requirements to the veteran.  The 
veteran was accorded ample opportunity to submit evidence and 
argument after receiving the VCAA notice.  The veteran has 
pointed to no prejudice resulting from the timing of the 
notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As discussed above, the veteran has been provided VCAA notice 
as to elements (2) and (3).  Elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the claim.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Moreover, as 
explained below, the Board is denying the veteran's claim of 
entitlement to service connection, so the matters of 
disability rating and effective date remain moot. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the RO has obtained the 
veteran's medical records. The veteran was provided a VA 
medical examinations in November 2003 and again in February 
2005.  The reports of the examinations reflects that the 
examiner reviewed the veteran's medical records, recorded his 
past medical history, noted his current complaints, conducted 
a physical examination and rendered appropriate diagnoses and 
opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim. He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual background

The veteran's service medical records show that in October 
1972 and in November 1972 he was seen for an upper 
respiratory condition, diagnosed as pharyngitis.  His lungs 
were described as "slightly congested".  The remainder of 
his service medical records were pertinently negative.

There is no pertinent medical evidence for many years after 
the veteran left military service.  A November 1982 VA 
compensation and pension (C&P) examination report includes 
the veteran's description of a "stinging feeling in chest 
area".  A chest x-ray was normal.  The veteran's respiratory 
system was described as "normal".  The pertinent diagnosis 
was: history of superficial burns, anterior chest wall, 
treated, with no residuals found at the time of this 
examination.  [In February 1983, service connection was 
granted for residuals of superficial chest wall burns.]    

In October 1999, the veteran filed a claim of entitlement to 
service connection for shrapnel wounds to the chest.  A 
November 1999 chest x-ray revealed a retained metallic 
fragment.  In addition, "chronic pleural reaction is seen at 
the right base."
In March 2002, the veteran filed a claim of entitlement to 
service connection for a breathing problem, both on a direct 
("URI . . . in service) and secondary ("scars on lungs") 
basis.  VA medical reports dated in 2002 document the 
veteran's complaints of "wheezing".  In June 2002, the RO 
denied the veteran's claim.  This appeal followed.

X-rays which were done at a VA medical facility in November 
2003 revealed a foreign body in the right upper lung, "most 
likely representing a piece of shrapnel", as well as 
interstitial changes in the lung bases, particularly on the 
right.  The radiologist's impressions included interstitial 
changes and chronic obstructive pulmonary disease (COPD), as 
well as a retained foreign body in the right lung.  

There is of record the report of a November 2003 VA C&P 
examination.  The veteran "denied any pulmonary involvement 
as a result of the shrapnel wound."  On examination, a scar 
on the chest was noted; the veteran indicated that this was 
where the shrapnel entered.  The examiner described the 
veteran's lungs as clear.  

In January 2004, the RO granted service connection for a 
shrapnel wound of the right upper chest (to include retained 
foreign body/adjacent scars on the lung).  Service connection 
for breathing problems continued to be denied on both a 
direct and a secondary basis.

In January 2005, the Board remanded this issue for a medical 
nexus opinion.  The Board's specific instructions were as 
follows:

VBA should return the veteran's claims folder to the 
November 2003 VA             examiner.  Based on the 
medical evidence contained therein, the November 2003 VA 
examiner should render an opinion as to the following 
questions:

(a) Is it as likely as not that either of the veteran's 
current respiratory conditions, diagnosed as 
interstitial changes in the lung bases and COPD, is 
related to his complaints of upper respiratory infection 
in service?

(b) If not, is it as likely as not that either of his 
current respiratory conditions is related to his 
service- connected residuals of shrapnel wound of the 
right upper chest with retained foreign body and scars 
on lung, including whether the service-connected 
condition has aggravated any current respiratory 
disorder?

If the November 2003 VA examiner should determine that 
medical examination of the veteran and/or diagnostic 
studies are necessary to answer the questions posed 
above, these examinations and studies should be 
scheduled.

The November 2003 VA examiner again examined the veteran and 
rendered an opinion in February 2005.  The examiner reviewed 
the veteran's service medical records, including specifically 
the entries relating to upper respiratory problems.  The 
veteran currently complained of shortness of breath with 
exertion.  He reported a history of smoking 1/2 to 3/4 pack of 
cigarettes daily for 33 years.  The November 2003 X-rays were 
again reviewed.

The examiner's opinion was as follows:

 In my opinion it is less likely than not that the 
veteran's current pulmonary condition . . . is related 
to his shrapnel wound of the right chest incurred in 
1971 nor the upper respiratory infections with chest 
congestion for which he was treated in 1972. . . . He 
may or may not have had a partial pneumothorax at the 
time but if he did, it would have been minor, as he does 
not remember any significant shortness of breath. . . . 
even if a pneumothorax had existed, [it] is obviously 
resolved."  Regarding his current COPD with 
interstitial changes on xray, it is more likely than not 
that this is a result of his long smoking history in my 
opinion." 

Analysis

The veteran seeks service connection for "breathing 
problems", which he contends are caused by his service-
connected chest injury.

As noted above, in order for service connection to be 
granted, three elements must be met:  (1) a current 
disability; (2) in-service incurrence of disease or injury or 
a service-connected disability; and (3) medical nexus between 
(1) and (2).

With respect to element (1), a current disability, COPD with 
interstitial changes, has been identified on x-ray and has 
been diagnosed by the VA examining physician.  

Concerning element (2), as noted in the Board's January 2005 
remand, there is evidence of upper respiratory infections in 
service.  In addition, service connection has been granted 
for the shrapnel wound of the chest, with a retained foreign 
body in the right lung.  Thus, element (2) has been satisfied 
with respect to both the direct and secondary service 
connection claims.

Turning to crucial element (3), medical nexus, as discussed 
above the Board remanded this case for a medical nexus 
opinion, which was obtained.  That opinion is unfavorable to 
the veteran's claim.  The examiner specifically determined 
that is was lees likely than not that the veteran's COPD with 
interstitial changes was related either to the episode(s) of 
upper respiratory infection in service or the service-
connected shell fragment wound to the chest.

The Board observes that the examiner's opinion appears to be 
congruent with the clinical and other evidence contained in 
the record.  In particular, the in-service episodes of URI 
appear to have resolved without any residuals, as evidenced 
by the utterly negative medical records for many years after 
service, to include the pertinently negative VA C&P 
examination in November 1982.  Moreover, it is uncontroverted 
that the veteran has a history of smoking cigarettes, which 
was the basis given by the VA examiner for the veteran's 
current pulmonary/respiratory problems.

There is no competent medical evidence to the contrary.  The 
veteran has not submitted any medical evidence showing a 
relationship between any incident of service, or the service 
connected chest disability, and his current 
pulmonary/respiratory problems.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  To the extent the veteran himself 
asserts that such a nexus exists, this is not competent 
medical evidence. See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].   

The Board additionally notes that during a June 2002 VA 
psychiatric examination, the veteran "stated that a VA 
physician told him that he might have a lung problem related 
to military service."  There is no indication in the VA 
medical records of such a statement by any VA health care 
provider.  The veteran's account of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In summary, the Board has considered the veteran's claim of 
entitlement to service connection for a pulmonary/respiratory 
disability on both direct and secondary service connection 
theories.  For reasons explained above, the competent medical 
evidence of record does not indicate that a medical nexus 
exists between events in service or the service-connected 
chest injury and the veteran's current pulmonary/respiratory 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].

For reasons expressed above, a preponderance of the evidence 
is against the veteran's claim.  The benefits sought on 
appeal are therefore denied.  


ORDER

Entitlement to service connection for breathing problems, 
including claimed as secondary to service-connected shrapnel 
wound of the right upper chest, is denied.  


REMAND

2. Entitlement to an increased (compensable) rating for 
residuals of shrapnel wound of the right upper chest with 
retained foreign body and scars on lung.

The Board remanded this issue in January 2005.  In essence, 
the Board determined that the veteran had disagreed with the 
noncompensable disability rating assigned for the veteran's 
shrapnel wound residuals of the right upper chest when 
service connection was granted in January 2004.  The agency 
of original jurisdiction, the Veterans Benefits 
Administration, was instructed to issue a SOC pursuant to the 
Court's decision in Manlincon v. West, 12 Vet. App. 238 
(1999). 

The Board's specific instruction was as follows:

VBA must issue a SOC pertaining to the issue of 
entitlement 
to an increased (compensable) rating for residuals of 
shrapnel 
wound of the right upper chest with retained foreign 
body and 
scars on lung. The veteran and his representative should 
be 
provided with copies of the SOC and advised of the time 
period 
in which to perfect an appeal.

See the Board's January 13, 2005 decision, page 6.

As has been noted by the veteran's accredited representative 
in a February 2006 informal hearing presentation, the agency 
of original jurisdiction did not in fact issue a SOC as to 
this issue.  This must be accomplished.  See Manlincon; see 
also Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[compliance with remand instructions is neither optional nor 
discretionary; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

Accordingly, the case is REMANDED for the following action:

VBA must issue a SOC pertaining to the issue of 
entitlement 
to an increased (compensable) rating for residuals of 
shrapnel 
wound of the right upper chest with retained foreign 
body and 
scars on lung. The veteran and his representative should 
be 
provided with copies of the SOC and advised of the time 
period 
in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


